Informal or Non-Responsive Amendment 
The response to restriction requirement filed on 06/25/21 is non-responsive because it is immediately unclear what group of the identified inventions/species and its respective claims were intended to be elected by the applicant. For instance, on pages 1-2 of the 06/25/21 applicant's response, applicant apparently elected "Group I" and “Species I-A-2” and “Species I-B-1” (refer to pages 1-2 of the 06/25/21 applicant’s reply). Subsequently, applicant identified "Claims 1 and 3-17” as encompassing "the elected species" (see second sentence on page 2 of the 06/25/21 applicant’s reply). As to the species election, as set forth in the 04/28/21 restriction requirement, it is noted that Species I-A-2 encompasses/reads on claim 3 per se, whereas Species I-B-1 reads on/encompasses claim 12 per se. That is to say, while applicant’s elected Species I-B-1 encompasses claim 12 it does not encompass/read on claims 14-17. Note that claims 14-17 have been identified as readable on other species (refer to the 04/28/21 Election of Species). 
As a result, applicant's election of species and claim identification is inconsistent with the delineation of the species and/or claim grouping of the identified species set forth in the 04/28/21 office action. Thus, applicant's election is problematic with the grouping of claims specifically set out in the foregoing office action, thereby encompassing subject matter/claims related to other identified species. To remedy this inconsistency, applicant must clearly identify the claims readable on the elected species by adhering to the species/claim delineation set forth in the 04/28/21 office action, or by suggesting any other reasonable grouping of claims for all the elected species according to the content of the election of species delineated therein or any other reasonable species grouping. Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE. 
/RAYMOND ALEJANDRO/Primary Examiner, Art Unit 1727